DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Specification
The disclosure is objected to because of the following informalities: 
Page 3, line 13: “water or tidal conditions which is” appears instead of “water or tidal conditions which are” 
Page 4, lines 21-22: “the remote sensing” appears instead of “the remote sensing device” 
Page 5, line 28: “the remote sensing” appears instead of “the remote sensing device” 
Page 6, line 29: “the remote sensing” appears instead of “the remote sensing device” 
Page 7, lines 31-32: “the remote sensing” appears instead of “the remote sensing device” 
Page 9, line 3: “interest it fixed” appears instead of “interest is fixed” 
Page 9, line 20: “the remote sensing” appears instead of “the remote sensing device” 
Page 15, line 30: “interacts” appears instead of “interacts with” 
Page 16, line 31: “for example” appears instead of “for example,” 
Page 16, line 32: “etc” appears instead of “etc.” 
Page 18, lines 1-2: the meaning of the sentence fragment “indicative of a measurement of interest the improved or optimal scan geometry at the first time interval” cannot be determined 
Page 20, line 5: “for example” appears instead of “for example,” 
Page 20, line 8: “for example” appears instead of “for example,” 
Page 21, line 3: “arc scans elements” appears instead of “arc scan elements” 
Page 21, line 23: “determine” appears instead of “determines” 
Page 23, line 18: “constitute” appears instead of “constitutes” ([E]ach” is a singular subject) 
Page 25, line 1: “for example” appears instead of “for example,” 
Page 25, line 10: “for example” appears instead of “for example,” 
Page 28, line 28: “may comprise, and/or comprise” appears; its intended meaning cannot be determined 
Page 28, line 28: “and/or comprise” appears instead of “and/or comprises” 
Page 29, line 30: “for example” appears instead of “for example,” 
Page 38, line 23: “data” appears instead of “data set” 
Page 38, line 23: “a nth” appears instead of “an nth” (as used earlier on the same line) 
Page 39, line 33: “data” appears instead of “data set” 
Page 39, line 33: “a nth” appears instead of “an nth” (as used earlier on the same line) 
Page 41, line 9: “data” appears instead of “data set” 
Page 41, line 9: “a nth” appears instead of “an nth” (as used earlier on the same line) 
Page 42, line 26: “alone” appears instead of “along”. 
Appropriate correction is required.

Claim Objections
Claims 2, 8, 9, 11, 18, 22, 38, 47, 50, 53, 59, and 70 are objected to because of the following informalities: 
Claim 2, line 1: “comprising” appears instead of “further comprising”
Claim 8, line 1: “comprising” appears instead of “further comprising” 
Claim 9, line 1: “comprising” appears instead of “further comprising” 
Claim 11, line 1: “comprising” appears instead of “further comprising” 
Claim 18, line 1: “comprising” appears instead of “further comprising” 
Claim 22, line 1: “comprising” appears instead of “further comprising” 
Claim 38, line 1: “comprising” appears instead of “further comprising” 
Claim 47, line 1: “comprising” appears instead of “further comprising” 
Claim 50, line 1: “comprising” appears instead of “further comprising” 
Claim 53, line 1: “comprising” appears instead of “further comprising” 
Claim 59, line 10: “detected.” appears instead of “detected;” 
Claim 70, line 1: “comprising” appears instead of “further comprising”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-9, 27, 36, 37, 52-54, 57, 59, 60, 63, 64, 66, 68-71, and 78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 (and, by their dependence on claim 52, its dependent claims 8 and 9) recites a limitation “improved or optimal scan geometry”.  It is not clear what the characteristics of an improved scan geometry or of an optimal scan geometry are, nor how an improved or optimal scan geometry differs from any other scan geometry, thus rendering these claims indefinite. 
Claim 27 recites the limitation "the time" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the probe" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the time" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the time" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the probe" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the fluid" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the time" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the probe" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "implementing a remote sensing measurement campaign during said remote sensing measurement campaign" in lines 3-4.  Its meaning cannot be understood, aside from its inherent redundancy.  Further, the limitation “adjusting a measurement configuration of a remote sensing device for use in implementing a remote sensing measurement campaign during said remote sensing measurement campaign” in interpreted for purposes of examination as meaning “adjusting a measurement configuration of a remote sensing device” due to the lack of clarity of the remainder of the limitation. 
Claim 37 recites the limitation "the remote sensing device" in lines 4-5, in lines 5-6, in lines 6-7, in line 8, and in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 52 (and, by their dependence on claim 52, its dependent claims 53, 54, 57, 59, 60, 63, 64, 66, 68, 71, and 78) recites a limitation “improved or optimal scan geometry”.  It is not clear what the characteristics of an improved scan geometry or of an optimal scan geometry are, nor how an improved or optimal scan geometry differs from any other scan geometry, thus rendering these claims indefinite. 
Claim 54 recites “a plurality of distinct and valid individual scan geometries” in lines 2-3.  The specification does not define what “valid” means with respect to a scan geometry, nor can any available online dictionaries provide any clarity as to the meaning of a “valid scan geometry”; this lack of clarity renders claim 54 indefinite. 
Claim 69 (and, by their dependence on claim 69, its dependent claims 70, 71, and 78) recites a limitation “improved or optimal scan geometry”.  It is not clear what the characteristics of an improved scan geometry or of an optimal scan geometry are, nor how an improved or optimal scan geometry differs from any other scan geometry, thus rendering these claims indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 11, 30, 35-38, 44, 47, 50, 52, 63, 68-71, and 78 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowyer et al. (US 2013/0099497). 
As to claim 1, Bowyer discloses a method for use in remote sensing (paragraphs [0036], [0060], LIDAR, SODAR), the method comprising: 
receiving measurement data acquired previously during a remote sensing measurement campaign (paragraph [0041], LIDAR measurement); 
determining from the received measurement data an adjustment in a measurement configuration of the remote sensing device (paragraph [0041], measuring a LIDAR velocity non-zero, representing a yaw error to be controlled), wherein said adjustment to the measurement configuration of the remote sensing device comprises a change in a scan geometry configuration of the remote sensing device (paragraphs [0041], [0044], the yaw error is controlled by adjusting the yaw system); and 
providing an output indicative of the change to the scan geometry configuration of the remote sensing device for use in adjusting the remote sensing device during said measurement campaign (paragraphs [0041], [0044], adjusting the jaw system moves the LIDAR beam as well, thus performs a change in scan geometry; the yaw control system evidently provides an output indicating the adjustment, because the adjustment is performed). 
As to claim 2, Bowyer further discloses adjusting the measurement configuration of the remote sensing device by changing, during said measurement campaign, the scan geometry configuration of the remote sensing device based on the output (paragraphs [0041], [0044], effectively performing the yaw control while changing the scan geometry of the LIDAR). 
As to claim 3, Bowyer further discloses that at least one of: the measurement data acquired previously during the remote sensing measurement campaign comprises measurement data acquired by the remote sensing device in a previous scan geometry configuration of the remote sensing device during said measurement campaign; and the measurement data acquired previously during the remote sensing measurement campaign comprises measurement data acquired by another remote sensing device of other sensing or measurement device during said measurement campaign (paragraphs [0041], [0044], the yaw control is performed in order to make zero the LIDAR measurement, so yaw control is performed by using previous measurements including the previous scan geometry). 
As to claim 11, Bowyer further discloses a direction tracking operation (paragraph [0036], final sentence). 
As to claim 30, Bowyer further discloses that the scan geometry configuration of the remote sensing device comprises a simple scan geometry element or arrangement (FIG. 4, paragraphs [0040], [0046], [0049]; only a single degree of freedom). 
As to claim 35, Bowyer further discloses that the measurement data comprises at least one of: fluid velocity data; fluid speed data; fluid direction data; fluid turbulence data; and fluid compositional data (paragraphs [0036], wind direction; paragraph [0044], wind speed and direction). 
As to claim 36, Bowyer discloses a method for use in remote sensing (paragraphs [0036], [0060], LIDAR, SODAR), the method comprising: 
adjusting a measurement configuration of a remote sensing device for use in implementing a remote sensing measurement campaign during said remote sensing measurement campaign (paragraphs [0041], [0044], adjusting the jaw system moves the LIDAR beam as well, thus performs a change in scan geometry; the yaw control system evidently provides an output indicating the adjustment, because the adjustment is performed), 
wherein said adjustment to the measurement configuration of said remote sensing device comprises changing a scan geometry configuration of the remote sensing device based on measurement data acquired previously during the measurement campaign (paragraphs [0041], [0044], the yaw error is controlled by adjusting the yaw system). 
As to claim 37, Bowyer discloses a system for use in remote sensing (Abstract; FIG. 3), the system comprising: 
a controller configured to receive measurement data acquired previously during a remote sensing device measurement campaign, the controller configured to determine from the received measurement data an adjustment in a measurement configuration of the remote sensing device (Abstract; FIG. 3; paragraphs [0039], [0041], LIDAR measurement), 
wherein said adjustment to the measurement configuration of the remote sensing device comprises a change in a scan geometry configuration of the remote sensing device, wherein the controller is configured to provide an output indicative of the change to the scan geometry configuration of the remote sensing device for use in adjusting the remote sensing device during said measurement campaign (paragraphs [0041], [0044]). 
As to claim 38, Bowyer further discloses the system comprising a remote sensing device (paragraph [0036], LIDAR; paragraph [0060], SODAR). 
As to claim 44, Bowyer further teaches that the remote sensing device comprises a LIDAR sensing device, a SODAR sensing arrangemenL or an Acoustic Doppler Current Profiler (ADCP) (paragraph [0036], LIDAR; paragraph [0060], SODAR). 
As to claim 47, Bowyer further discloses one or more energy capture devices (Title; Abstract; FIGS. 1, 1A, 1B, 2). 
As to claim 50, Bowyer further discloses a control system, wherein the control system may be configured to adjust a position of the energy capture device (Abstract; FIG. 3; paragraphs [0041], [0044]). 
As to claim 52, Bowyer discloses a method for use in remote sensing (paragraphs [0036], [0060], LIDAR, SODAR), the method comprising: 
receiving measurement data acquired by a remote sensing device in a first scan geometry configuration at a first time interval, the first scan geometry configuration comprising a plurality of scan geometries (paragraphs [0041]-[0044]); 
determining, from the received measurement data, one of the plurality of scan geometries which is indicative of an improved or optimal scan geometry at the first time interval (paragraphs [0041]-[0044]); and 
providing an output indicative of a measurement of interest the improved or optimal scan geometry at the first time interval (paragraphs [0041]-[0044]). 
As to claim 63, Bowyer further discloses that the scan geometry configuration of the remote sensing device comprises a simple scan geometry element or arrangement (FIG. 4, paragraphs [0040], [0046], [0049]; only a single degree of freedom). 
As to claim 68, Bowyer further discloses that the measurement data comprises at least one of: fluid velocity data; fluid speed data; fluid direction data; fluid turbulence data; and fluid compositional data (paragraphs [0036], wind direction; paragraph [0044], wind speed and direction). 
As to claim 69, Bowyer discloses a system for use in remote sensing (paragraphs [0036], [0060], LIDAR, SODAR) comprising: 
a controller configured to determine, from a measurement data set acquired by the remote sensing device in a first scan geometry configuration at a first time interval, one of a plurality of scan geometries which is indicative of an improved or optimal scan geometry at the first time interval (Abstract; FIG. 3; paragraphs [0039], [0041]-[0044]). 
As to claim 70, Bowyer further discloses a remote sensing device operable to implement a remote sensing measurement campaign (paragraph [0036], LIDAR; paragraph [0060], SODAR). 
As to claims 71/1, 71/36, 71/52, and 71/69, Bowyer further discloses a processing system configured to implement the method or system of one of claims 1, 36, 52, or 69 (Abstract; FIG. 3, reference number 12). 
As to claims 78/1, 78/36, 78/52, and 78/69, Bowyer further discloses a computer program product configured such that when processed by a suitable processing system configures the processing system to implement the method or system of one of claims 1, 36, 52, or 69 (paragraph [0023]; claim 42). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 18, 27, 32, 33, 53, 54, 57, 59, 60, 65, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Bowyer. 
As to claim 7, Bowyer further teaches that determining the change in the scan geometry configuration comprises determining a measurement of interest from the received measurement data acquired previously during the measurement campaign and determining from the measurement of interest a scan geometry configuration of the remote sensing device which is indicative of an improved or optimal scan geometry configuration of the remote sensing for said measurement of interest (Abstract; paragraphs [0039]-[0044]; the term “an improved or optimal scan geometry” has no patentable weight since it appears to be a mere statement of desired outcome, see also the 35 U.S.C. § 112(b) rejection above; the term “measurement of interest” is interpreted for purposes of examination as simply a synonym for “measurement”, since the term “measurement of interest” has not been defined in the specification, despite the specification’s mention of the Atmospheric Boundary Layer as being of particular interest, and water or tidal conditions as being of particular interest). 
As claim 8, Bowyer further teaches adjusting the measurement configuration of the remote sensing device by changing, during said measurement campaign, the scan geometry configuration of the remote sensing device based on the output wherein adjusting the measurement configuration of the remote sensing device comprises changing the scan geometry configuration of the remote sensing device according to the improved or optimal scan geometry configuration of the remote sensing for said measurement of interest during the measurement campaign (paragraphs [0039]-[0044]; the term “an improved or optimal scan geometry” has no patentable weight, since it is a mere statement of desired outcome). 
As to claim 9, Bowyer further teaches outputting the measurement of interest (paragraph [0041], the LIDAR communicates the wind speed measurements to the controller, thus outputting a measurement “of interest”). 
As to claim 18, Bowyer further teaches wind direction tracking (paragraph [0036], and therefore suggests a volume tracking operation (wind is motion of a parcel of air, hence a volume of air, thus a volume tracking operation is at least suggested, if not actually disclosed). 
As to claim 27, Bowyer further teaches that the scan geometry configuration comprises scan geometry information comprising at least one of: timing information; information relating to the time at which the probe is emitted; information relating to the time the probe interacts with the fluid under investigation; and information relating to the time the probe is detected (paragraph [0043], final sentence, this requires tracking of time the probe is detected). 
As to claim 32, Bowyer further teaches more than one scanning instrument (FIGS. 6, 8; paragraphs [0053]-[0054]; the instant specification indicates a complex scan geometry has more than one degree of freedom, in elementary college physics, two coupled harmonic oscillators have two degrees of freedom – two lasers would be understood to have two degrees of freedom likewise), and therefore suggests that the scan geometry configuration of the remote sensing device comprises a complex scan geometry element or arrangement. 
As to claim 33, Bowyer further teaches LIDAR instruments to scan different probe volumes (FIG. 8; paragraphs [0056]-[0058]; the instant specification indicates that a combination of probe elements that are themselves scan geometries define a compound scan geometry), and therefore suggests that the scan geometry configuration of the remote sensing device comprises a compound scan geometry element or arrangement. 
As to claim 54, Bowyer further teaches LIDAR instruments to scan different probe volumes (FIG. 8; paragraphs [0056]-[0058]; the instant specification indicates that a combination of probe elements that are themselves scan geometries define a compound scan geometry), and therefore suggests that the plurality of scan geometries of the first scan geometry configuration comprise a plurality of distinct and valid individual scan geometries which together form a compound scan geometry. 
As to claim 59, Bowyer further teaches determination of wind profile along a line of sight of a remote scanning instrument (paragraph [0041], along a line of sight constitutes at least “information relating to the orientation of a probe volume relative to the direction or line of sight along which a probe signal is emitted), and therefore suggests that the scan geometry configuration of the remote sensing device comprises scan geometry information comprising at least one of: positional information; information relating to the location of a probe volume within a measurement volume; information relating to the distribution of probe volumes within a measurement volume; information relating to the orientation of a probe volume relative to the direction or line of sight along which a probe signal is emitted; information relating to the orientation of a probe volume relative to the direction along which the probe signal is detected; information relating to the azimuth angle of a probe volume relative to the direction along which the probe signal is detected; and information relating to the elevation angle of a probe volume. 
As to claim 60, Bowyer further teaches that the scan geometry configuration comprises scan geometry information comprising at least one of: 
timing information; 
information relating to the time at which the probe is emitted; 
information relating to the time the probe interacts with the fluid under investigation; and 
information relating to the time the probe is detected (paragraph [0043], final sentence, this requires tracking of time the probe is detected). 
As to claim 65, Bowyer further teaches more than one scanning instrument (FIGS. 6, 8; paragraphs [0053]-[0054]; the instant specification indicates a complex scan geometry has more than one degree of freedom, in elementary college physics, two coupled harmonic oscillators have two degrees of freedom – two lasers would be understood to have two degrees of freedom likewise), and therefore suggests that the scan geometry configuration of the remote sensing device comprises a complex scan geometry element or arrangement. 
As to claim 66, Bowyer further teaches LIDAR instruments to scan different probe volumes (FIG. 8; paragraphs [0056]-[0058]; the instant specification indicates that a combination of probe elements that are themselves scan geometries define a compound scan geometry), and therefore suggests that the scan geometry configuration of the remote sensing device comprises a compound scan geometry element or arrangement. 

Claims 22 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Bowyer in view of Li et al. (CN 104569981). 
As to claim 22, Bowyer teaches the method of claim 1 as discussed above,  However, Bowyer does not teach a convergent scan geometry operation.  Li teaches remote scanning weather observations using multiple remote scanning instruments, where weighting of different instrument observation results is performed (Abstract, FIG. 5), suggesting at least some overlap in the observations by different remote scanning instruments, and therefore suggests a convergent scan geometry operation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 1 as taught by Bowyer, in combination with a convergent scan geometry operation as suggested by Li, since such combination enables solution to a problem of how to select a key region and conduct synergy self-adaption observations by a plurality of remote scanning instruments. 
As to claim 53, Bowyer teaches the method of claim 52 as discussed above.  However, Bowyer does not teach multiple passes through the acquired data, a first pass for determining the prevailing conditions relevant for the selection of the optimal scan geometry for a given iteration of the compound scan geometry and a second pass for deriving a measurement of interest from the acquired data.  Li teaches remote scanning weather observations using multiple remote scanning instruments, where weighting of different instrument observation results is performed, and subsequently a region for additional scan and a scanning strategy is formed (Abstract), and therefore suggests multiple passes through the acquired data, a first pass for determining the prevailing conditions relevant for the selection of the optimal scan geometry for a given iteration of the compound scan geometry and a second pass for deriving a measurement of interest from the acquired data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 1 as taught by Bowyer, in combination with a convergent scan geometry operation as suggested by Li, since such combination enables solution to a problem of how to select a key region and conduct synergy self-adaption observations by a plurality of remote scanning instruments. 

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Bowyer in view of McLaughlin et al. (US 8,373,589). 
As to claim 57, Bowyer teaches the method of claim 52 as discussed above.  However, Bowyer does not teach that the first scan geometry configuration comprises a Velocity Azimuth Display scan (VAD scan) operation.  McLaughlin teaches remote sensing of wind profiles using a velocity-azimuth display (col. 2, lines 24-35), and therefore suggests that the first scan geometry configuration comprises a Velocity Azimuth Display scan (VAD scan) operation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 52 as taught by Bowyer, in combination with the first scan geometry configuration comprises a Velocity Azimuth Display scan (VAD scan) operation as suggested by McLaughlin, since such combination merely adopts a well known and conventional technique for wind profiling. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645